Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2009/0152312) in view of Staubly (USPN 1,178,109).
Regarding Claim 1, Li discloses an assistive device for applying a protective shoe cover (Para. 4 & 5, Figures 1-7) from a shoe of a user, the assistive device comprising: a base comprising a substrate (12, 14 & 62), a shoe cover application mechanism (Figures 5, 8 & 19, Para. 28-30) supported by the base and secured in place relative to the base so as not to be movable relative to the base once secured thereto (Figures 5, 8 & 19), wherein the shoe cover application mechanism is configured to releasably receive and retain a protective shoe cover in an expanded state for applying the expanded protective shoe cover to a shoe (Figures 5, 8 & 19, Para. 28-30, 42) such that the shoe cover application mechanism does not move relative to the base to releasably receive and retain the protective shoe cover in the expanded state for applying the expanded protective shoe cover and a shoe (Figures 1-8 & 19, Para. 28-30, 42). Li does not disclose an assistive device for removing a protective shoe cover. However, Staubly discloses an assistive device for removing a protective shoe cover (Figures 1-4)  wherein a shoe cover removal mechanism supported by a base (Figure 4, a surface the device is sitting on) and configured to releasably grip a portion of a protective shoe cover fitted on a shoe for removing the protective shoe cover from the shoe (Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an assistive device for applying a protective shoe cover adjacent to an assistive device for removing a protective shoe cover on the same base in order to allow 
Regarding Claim 2, the combination of Li and Staubly disclose the shoe cover application mechanism includes first and second shoe cover mounts (44A & 44B) each configured to releasably retain a side of a protective shoe cover and assist in supporting the protective shoe cover in an expanded state (Figures 5, 8 & 19, Para. 30 & 42).  
Regarding Claim 7, the combination of Li and Staubly disclose the shoe cover removal mechanism includes a first gripping element (Staubly, d) configured to grip a first portion of a protective shoe cover to be removed from a shoe (Staubly, Figures 1-3), and a second gripping element (Staubly, e) configured to grip a second portion of the protective shoe cover to be removed (Staubly, Figures 1-3). 
Regarding Claim 8, the combination of Li and Staubly disclose the first gripping element is movable relative (Staubly, Page 1, lines 55-93) to the second gripping element between a first position (Staubly, Figure 3) so as to define a first distance between the first and second gripping elements, and a second position (Staubly, Figure 1) so as to define a shorter second distance between the first and second gripping elements. 
Regarding Claim 9, the combination of Li and Staubly disclose the first gripping element is spring biased (Staubly, f) toward the first position. 
Regarding Claim 11, the combination of Li and Staubly disclose the base includes a deck portion (62) to which the shoe cover application mechanism and .   
Claims 2, 3, 5, 10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2009/0152312) in view of Staubly (USPN 1,178,109) in further view of He (USPN 7,440,816).
Regarding Claim 2, the combination of Li and Staubly assisting in supporting the protective shoe cover in an expanded state (Figures 5, 8 & 19, Para. 30 & 42).  The combination of Li and Staubly do not specifically the shoe cover application mechanism includes first and second shoe cover mounts each configured to releasably retain a side of a protective shoe cover and assist in supporting the protective shoe cover in an expanded state.  However, He discloses a shoe cover application mechanism (Figure 1) includes first and second shoe cover mounts (1st & 2nd, see annotated Figure 1 below) each configured to releasably retain a side of a protective shoe cover (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe cover application mechanism to include a shoe cover application mechanism for each foot, with additional mounts, in order to provide a shoe cover mechanism for each a right and left foot. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the assembly of Li having two shoe cover mechanism, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 3, the combination of Li, Staubly and He disclose the shoe cover application mechanism further includes a third shoe cover mount (3rd, see annotated Figure 1 below) supported by the base (as modified) and positioned between the first and second shoe cover mounts (see annotated Figure 1 below), the third shoe cover mount configured to releasably retain a side of a protective shoe cover, wherein the third shoe cover mount cooperates with the first shoe cover mount to support a first protective shoe cover in an expanded state, and the third shoe cover mount cooperates with the second shoe cover mount to support a second protective shoe cover in an expanded state (see annotated Figure 1 below)
Regarding Claim 5, the combination of Li, Staubly and He disclose each of the first and second shoe cover mounts includes a plurality of prongs (Li, 36/45, Para. 30) extending outwardly therefrom, the prongs of each shoe cover mount configured to releasably engage a side of a protective shoe cover to assist in supporting the protective shoe cover in an expanded state (Li, Para. 30 & 42). 
Regarding Claim 10, the combination of Li and Staubly do not specifically disclose a second shoe cover removal mechanism coupled to the base and configured to grip a portion of a protective shoe cover fitted on a shoe for removing the protective shoe cover from the shoe. However, He discloses two devices adjacent one another (Figure 1b). It would have been obvious to one having ordinary skill in the art before the effective filing date to construct the assembly of Staubly having a plurality of removable devices coupled to the base (surface), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 21, the combination of Li, Staubly and He disclose at least one of the first or second shoe cover mounts is slideably coupled (by 40, Para. 30 & Figure 8) to the base with adjustable base plates (Figure 8) so that a distance between the at least one of the first and second shoe cover mounts and the third shoe cover mount can be adjusted (He, Figure 1 & Li, Figure 8).

    PNG
    media_image1.png
    464
    609
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732